Title: To George Washington from Major Benjamin Tallmadge, 25 July 1779
From: Tallmadge, Benjamin
To: Washington, George


        
          Sir
          Ridgfield [Conn.] July 25th 1779
        
        enclosed is a Scheme for carrying on the Correspondence in future with C——. Some directions how to use sd Dictionary may be found annexed. Any proper Names, which your Excellency or C—— may wish to add, can at any time be set down—The haste with which I have been obliged to compleat this (as Capt. Belden goes off early in the morning), must apologize for its imperfections, tho’ I doubt not but it Will be sufficient to render the Correspondence safe, & put it out of the power of any one to decypher our letters, (in Case of accident) who is not furnished with a duplicate of the enclosed; a Copy of the same will be forwarded to C—— immediately.
        By the 29th inst. I expect to hear further from C——; his Dispatches shall be duly forwarded.
        I would take the liberty to observe that a safe Conveyance may be had, by the bearer, for the ink which your Excellency proposed sending to C——.
        A line informing that the enclosed comes safe to hand will much oblige your Excellencys most obedt Servt
        
          B.T.
        
        
          P.S. To make the plan of the enclosed dictionary more easy & familiar, I have wrote a Copy of this letter by the same, which is also enclosed.
        
        
        
        Fig. 4.1. First page of Maj. Benjamin Tallmadge’s code book. (Library of Congress)
        
        
        Fig. 4.2. Second page of Tallmadge’s code book. (Library of Congress)
        
        
        Fig. 4.3. Third page of Tallmadge’s code book. (Library of Congress)
        
        
        Fig. 4.4. Last page of Tallmadge’s code book. (Library of Congress)
      